PER CURIAM:
Petitioner Omar Alberto Hernandez, a citizen of Mexico, was determined ineligible for cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(l)(C) after an immigration judge concluded that his conviction for deadly conduct under Texas Penal Code § 22.05(a) was categorically a crime involving moral turpitude (“CIMT”). Petitioner appealed to the Board of Immigration Appeals (“BIA”), which applied the “realistic probability” approach to hold that deadly conduct was categorically a CIMT and dismissed the appeal.1 For the reasons explained in Mercado v. Lynch, 14-60539, 823 F.3d 276, 278-79, 2016 WL 2586169 (5th Cir. May 4, 2016), we hold that the BIA applied the incorrect standard in analyzing whether Petitioner’s conviction constitutes a CIMT. We reverse and remand for the BIA to analyze Petitioner’s convictions under the minimum reading approach.

. Matter of Hernandez, 26 I. & N. Dec. 464 (BIA 2015).